DETAILED ACTION
 	Claims 1-16 are pending. This is in response to Applicant’s arguments and amendments filed on April 6, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization
Authorization for this examiner’s amendment was given in an interview with Guy Gosnell #34,610 on May 5, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	Applicant agrees to amend the claim for allowance since there is no art singly or in combination teach all claimed features for a system with self-replicated state machines for generating True Random Number. Therefore, claims 1 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Amendment
1.	(Currently Amended) A method for providing self-stabilization of functionality security and privacy to a distributed computer system consisting of one or more self-stabilizing machines, connected over a data network, comprising:
	a) periodically and constantly recovering from cyber-attacks on said distributed computer system, performed by an adversary that gained access to said distributed computer system during a vulnerability window of said distributed computer system;
	b) activating a True Random Number Generator (TRNG) to generate a random number and using said random number for generating a fresh symmetric secret key established between any two participants, implementing a replicated state machine by means of each participant establishing a new pair of public and private keys from the TRNG;
	c) distributing the public key of said pair among neighboring machines, to generate a common symmetric secret key with each neighboring machine, for decrypting messages exchanged between said neighboring machines; 
	d) allowing each machine to exchange messages with any other machine using messages that are encrypted and decrypted by their established common symmetric secret key; and
	e) dynamically replacing a participant of the replicated state machine that is a malfunctioning participant another participant that is currently that are functioning,
	wherein all keys are generated using random numbers generated by said True Random Number Generator, and
	wherein the replicated state machine is one of a plurality of replicated state machines with each replicated state machine [[is]]being programmed differently, to get a heterogeneous implementation of replicated state machines, wherein thereby achieve among said participants regarding the states and the transition between states, of said replicated state machine.

2.	(Currently Amended) [[A]]The method according to claim 1, wherein during the vulnerability window, the memory of the system and/or its components has been fully exposed to the adversary.

3.	(Currently Amended) [[A]]The method according to claim 2, wherein a threshold on the number of compromised components in the system is not constant over-all-time periods.

4.	(Currently Amended) [[A]]The method according to claim 1, wherein the generation of new public and private keys and distribution of the public keys for establishing new symmetric keys is performed with the detection of being in vulnerability periods.

5.	(Currently Amended) [[A]]The method according to claim 1, wherein the distributed computer system implements the replicated state machine replicated state machine[[s]].

6.	(Currently Amended) [[A]]The method according to claim 1, wherein only a subset of the machines have self-stabilizing capability.

7.	(Currently Amended) [[A]]The method according to claim 6, wherein several machines participating in the implementation of a replicated state machine are programmed differently from the machines participating in the implementation of another replicated state machine, in order to get a heterogeneous implementation of participating machines.

8.	(Currently Amended) [[A]]The method according to claim 6, wherein several machines run different operating systems.

9.	(Currently Amended) [[A]]The method according to claim 6, wherein dynamically replacing [[a]]the malfunctioning participantthe currently agreement among the functioning participants of said replicated state machine, [[by]]comprises choosing a currently stable participant, based on trust established among said functioning participants.

10.	(Currently Amended) [[A]]The method according to claim 9, wherein trust among functioning participants is established using machine learning.

11.	(Currently Amended) A distributed computer system with self-stabilization of functionality and security for providing a service to clients, comprising:
	a) a plurality of machines fully connected to each other, each of which is being executed on a separate processor and having a true random number generating apparatus, for:
a.1) generating a pair of public and private keys for each machine using said true random number generating apparatus;
a.2) distributing the public key of said each pair among neighboring machines of said each machine, to generate a common symmetric secret key for every two neighboring machines; and
a.3) allowing each machine to exchange messages with any other machine using messages that are encrypted and decrypted by their common symmetric secret key;
	b) a plurality of clients that interact with said service over a data network; and
	c) a distributed consensus protocol for coordinating request interactions with a replicated state machine or a secure multi-party computation state machine, participating in the implementation of a virtual replicated or secret shared state machine, that react to the inputs received from said clients,
	wherein one or more of said machines are differently programmed or consists of different hardware with different parameters, and
	wherein a that is implementing said state machine and that is malfunctioning is dynamically replaced by another participant that is [[a]] currently other participants of the replicated state machine that are functioning. 

12.	(Currently Amended) [[A]]The distributed computer system according to claim 11, in which upon receiving a request from a client, each machine receives said request and uses said distributed consensus protocol to agree that the request that is agreed to actually be received by all non-Byzantine machines, from said client. 

13.	(Currently Amended) [[A]]The distributed computer system according to claim 11, in which each state machine replica executes its corresponding task to fulfill the request and sends the execution result back to the client.

14.	(Currently Amended) [[A]]The distributed computer system according to claim 11, in which hardware parameters are:
	- memory type;
	- memory size;
	- CPU architecture;
	-clock frequency; or
	- hardware securing.

15.	(Currently Amended) [[A]]The distributed computer system according to claim 11, in which all machines participating in the implementation of a replicated state machine or of a secure multi-party computation state machine provide the service to all clients.

16.	(Currently Amended) [[A]]The distributed computer system according to claim 11, in which the randomization apparatus is a True Random Number Generator (TRNG).

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2494